DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 10-19 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 recites “The method of claim 10, wherein the exchange is a vehicle backend server”. An “exchange” cannot be a “vehicle backend server”, as an exchange is an action, not a server or any system, device or structure.  Appropriate correction is required.

Claim 17 is objected to because of the following informalities:  Claim 17 recites “wherein the data format transmitted to the vehicle and stored in the vehicle comprises data for a plurality of successively usable access and driving permissions as well as driving commands to be executed”.
The grammar of the claim is improper to the point of being nonsensical.
Regarding the limitation “a plurality of successively usable access and driving permissions”, the limitation “usable access” is nonsensical in terms of grammar, as “access” is a concept and not a structure that is “usable”. Furthermore, “successively usable access” is entirely nonsensical in terms of grammar.
successively” refers to “driving permissions” as well as “usable access”, and also if “to be executed” refers only to “driving commands”, or refers to all of “a plurality of successively usable access and driving permissions as well as driving commands”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim 10, the claim recites steps of using a “data format”, which is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, other than reciting “data processing systems”, a “plurality of communication links” and a “vehicle”, nothing in these claim elements preclude the steps from practically being performed in the mind. For example, but for the recitation of “data processing systems”, a “plurality of communication links” and a “vehicle”, the claim encompasses a mentally deciding to grant access, mentally defining driving permissions, and driving commands based on the “data format”. As another example, a person may simply view the “data format” and mentally decide if access should be granted, and mentally use the “data format” and mentally decide appropriate driving permissions and driving commands, where the Examiner notes that the “using” step 
This judicial exception is not integrated into a practical application because the claim recites “data processing systems”, a “plurality of communication links” and a “vehicle”, however, the “data processing systems”, a “plurality of communication links” and a “vehicle” are recited at a high-level of generality and amount to nothing more than a generic computer performing generic computer functions, where the mention of a vehicle only serves to generally link the use of the judicial exception to a particular technological environment or field of use, as explained above. Therefore, the “data processing systems”, “plurality of communication links” and “vehicle” do not amount to significantly more than the abstract idea. Furthermore, no specialized computer or any 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “data processing systems”, a “plurality of communication links” and a “vehicle” amount to no more than mere instructions to apply the exception using generic computer components and to generally link the use of the judicial exception to a particular technological environment or field of use. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

As per Claim 11, said claim is rejected as it fails to correct the deficiency of Claim 10. The claim is directed to describing groups, where none of the limitations describe any specific computer system or require any specialized computer or any improvement to any technology or technical field. Furthermore, all of the limitations may be implemented as people. Therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 12, said claim is rejected as it fails to correct the deficiency of Claim 10. The claim is directed to a mobile terminal which as claimed is equivalent to a generic computer, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 13, said claim is rejected as it fails to correct the deficiency of Claim 10. The claim is directed to exchanging data and writing data which are generic computer functions, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 14, said claim is rejected as it fails to correct the deficiency of Claim 10. The claim is directed to describing an exchange, where although it is completely nonsensical to recite that an exchange which is an action is somehow a server, even if the claim was interpreted as requiring a server, the server as claimed is equivalent a generic computer, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 15, said claim is rejected as it fails to correct the deficiency of Claim 10. The claim is directed to storing data which is a generic computer function, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 16, said claim is rejected as it fails to correct the deficiency of Claim 10. The claim is directed to storing data which is a generic computer function, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 17, said claim is rejected as it fails to correct the deficiency of Claim 10. The claim is directed to storing data for an intended use, where storing data is a 
The Examiner notes that even if the intended use was claimed as method steps, this would not amount to significantly more than the judicial exception, it the intended use is equivalent to simply making decisions regarding access, permissions, and commands, which may be performed mentally or as generic computer functions of simply reaching decisions based on data.

As per Claim 18, said claim is rejected as it fails to correct the deficiency of Claim 10. The claim is directed to describing data which does not amount to significantly more than the judicial exception.

As per Claim 19, the claim recites steps of receiving and comparing a certificate, which is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, other than reciting “data processing systems”, a “mobile terminal” and a “vehicle”, nothing in these claim elements preclude the steps from practically being performed in the mind. For example, but for the recitation of “data processing systems”, a “mobile terminal” and a “vehicle”, the claim encompasses a mentally deciding to grant access, mentally defining driving permissions, and driving commands based on viewing and comparing a certificate with another certificate. Furthermore, the steps of “receiving” and “providing” the “certificate” amount to simply generic computers transmitting data to each other, which is a generic 
This judicial exception is not integrated into a practical application because the claim recites “data processing systems”, a “mobile terminal” and a “vehicle”, however, the “data processing systems”, a “mobile terminal” and a “vehicle” are recited at a high-level of generality and amount to nothing more than generic computers performing generic computer functions, where the mention of a vehicle only serves to generally link the use of the judicial exception to a particular technological environment or field of use, as explained above. Therefore, the “data processing systems”, a “mobile terminal” and a “vehicle” do not amount to significantly more than the abstract idea. Furthermore, no specialized computer or any improvement to any technology or technical field is required by the disclosed or claimed invention.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	As per Claim 10, the subject matter is the claimed “a data format”.
data format” is, what the contents of the “data format” must be, or any disclosure of an algorithm for generating a “data format” that clearly describes the contents of the “data format”.
	P[0010] of the Applicant’s specification simply recites
“exchange a data format, which may also be referred to as a certificate”,
	and no disclosure is provided of why the “data format” would be considered a “certificate”, or of what data the “data format” is comprised of, or any disclosure of an algorithm for generating a “data format” that clearly describes the contents of the “data format”.
Also, a data format is generally understood in the art to be an arrangement of data, yet the present application inexplicably refers to a “data format” as if it is a set of data or a “certificate”, and the applicant does not clearly set forth a special definition of a “format” in the specification that differs from the plain and ordinary meaning it would otherwise possess, therefore, the disclosure is ambiguous and does not properly define the term “data format” with respect to the conventional use of the word “format” in the art in terms of data.
Also, multiple sets of data may all be in the same “data format”, yet the disclosure does not clearly and unambiguously recite whether or not the “data format” is a single set of data, or if the term “data format” encompasses multiple sets of data, so long as the multiple sets of data are in the same “data format”. Therefore, a person having ordinary skill in the art would be left to guess if any data in a particular format is required for the “data format”, or if the “data format” requires some unknown type of data that does not need to be in any particular format.


Furthermore as per Claim 10, the subject matter is the claimed “A method for granting access, driving permissions, and driving commands to be executed for a vehicle, the method comprising: exchanging, by a plurality of data processing systems of different user groups a data format via a plurality of communication links, wherein an exchange distributes the data format among the different user groups and into the vehicle; and using the data format for granting access, driving permissions, and driving commands to be executed for the vehicle”.
The scope of the claim is not supported by the disclosure.
Specifically, the claim recites exchanging a “data format” and using the “data format” for “granting access, driving permissions, and driving commands to be executed for the vehicle” and does not recite any of the contents of the “data format” or recite what is data would be configured to correspond to any particular “data format”. Merely reciting a format provides no indication of the contents of the data this is arranged in the format, and the “data format” then encompasses data and data formats that are not disclosed. The “data format” encompasses a JPEG format of an image file, granting access, driving permissions, and driving commands to be executed for the vehicle”. Therefore, the scope of the claim is not supported by the disclosure.
As such, there is no indication in the specification that the inventors had possession of a method for granting access, driving permissions, and driving commands to be executed for a vehicle, the method comprising: exchanging, by a plurality of data processing systems of different user groups a data format via a plurality of communication links, wherein an exchange distributes the data format among the different user groups and into the vehicle; and using the data format for granting access, driving permissions, and driving commands to be executed for the vehicle.

As per Claim 13, the subject matter is the claimed “The method of claim 10, wherein the data processing systems exchange the data format with one another and fill it with required data”.
There is no disclosure of what data multiple “data processing systems” would “fill” a “data format” with. There is also no disclosure of what the “required data” is or what it is required for.
Specifically, P[0013] of the Applicant’s specification recites
 “If necessary, the data format must be filled with other required data. The data processing systems of the user groups involved in each case exchange the data format with one another and fill it, such that ultimately the completely filled data format is present accordingly at least in the region of the exchange, for example the vehicle back end, and can be transferred as a completely filled data format to the vehicle”
and P[0021] recites
“The DaiVB 6 receives the authorized data format 9 and further distributes the data format and any other potentially required requests to fill the data format 9 with more data. The most important task of the DaiVB 6 is then the transfer of the fully filled data format 9 to the relevant vehicle 1 or to a secure element 10 (protected data region) in the vehicle 1”,
however, there is no disclosure of exactly why it would be “necessary” to fill the “data format” with “other required data”, and there is also no disclosure of what data this “required data” would be and what it is required for. There is no disclosure of exactly what data would be require to be filled into the “data format” from each of multiple “data processing systems” as claimed. The disclosure simply recites filling the “data format” with “more data” in an abstract manner that does not describe exactly what is required by the “fill it with required data” step of the claim.
Also, P[0022] recites
“The central background system 8 in particular provides access data and driving permission data and fills the data format 9 with the access data and driving permission data specific to the vehicle 1. The driving permission data (hash codes for the driving permission system) can in this case be routed from the DaiVB 6 into the vehicle 1, so that the vehicle 1 can be started and moved using these codes. The routing from the DaiVB 6 into the vehicle 1 is indicated accordingly via an air interface”,
data processing systems” fill the “data format”, and only the “central background system 8” is required to “fill” the “data format” in order to allow for starting and moving a vehicle.
As such, there is no indication in the specification that the inventors had possession of the method of claim 10, wherein the data processing systems exchange the data format with one another and fill it with required data.

As per Claim 18, the subject matter is the claimed “wherein the data format is a certificate”.
There is no disclosure of what a “certificate” is, what the contents of the “certificate” must be, or of how the “certificate” is generated. There is also no disclosure of whether or not a “data format” would be considered a “certificate” only if “data format” had certain characteristics, or if “certificate” is simply a label that has no relevance to the contents of the “data format”.
	P[0010] of the Applicant’s specification simply recites
“exchange a data format, which may also be referred to as a certificate”,
	and no disclosure is provided of why the “data format” would be considered a “certificate”, or of what data the “data format” is comprised of, or of whether or not there is any particular reason to consider a “data format” a “certificate” other than for the sake of labeling the “data format”.
As such, there is no indication in the specification that the inventors had possession of a method wherein the data format is a certificate.

a certificate”.
There is no disclosure of what a “certificate” is, what the contents of the “certificate” must be, or of how the “certificate” is generated, or any disclosure of an algorithm for generating a “certificate” that clearly describes the contents of the “certificate”. There is also no disclosure of whether or not a “data format” would be considered a “certificate” only if “data format” had certain characteristics, or if “certificate” is simply a label that has no relevance to the contents of the “data format”.
	P[0010] of the Applicant’s specification simply recites
“exchange a data format, which may also be referred to as a certificate”,
	and no disclosure is provided of why the “data format” would be considered a “certificate”, or of what data the “data format” is comprised of, or of whether or not there is any particular reason to consider a “data format” a “certificate” other than for the sake of labeling the “data format”, or any disclosure of an algorithm for generating a “certificate” that clearly describes the contents of the “certificate”. Therefore, a person having ordinary skill in the art would be left to guess if any data in a particular format is required for the “data format” to be considered a “certificate”, or if “certificate” is simply a label that has no relevance to the contents of the “data format”.
As such, there is no indication in the specification that the inventors had possession of a method for granting access, driving permissions, and driving commands to be executed for a vehicle, the method comprising: receiving, by the vehicle from one of a plurality of data processing systems of different user groups, a certificate; receiving, by a mobile terminal of a user from one of the plurality of data processing systems of different user groups, the certificate; providing, by the mobile 

Furthermore as per Claim 19, the subject matter is the claimed “comparing, by the vehicle, the certificate received from the one of the plurality of data processing systems of different user groups with the certificate provided by the mobile terminal”.
There is no disclosure of a step of comparing a “certificate” received from “one of the plurality of data processing systems” with a “certificate” that is “provided by the mobile terminal”. In fact, there is no disclosed comparison of any two certificates. The Examiner notes that there is also no mention of the words “comparing”, “compare”, “compares” or “compared” in the disclosure.
As such, there is no indication in the specification that the inventors had possession of a method comprising comparing, by the vehicle, the certificate received from the one of the plurality of data processing systems of different user groups with the certificate provided by the mobile terminal.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 10, it is unclear what the “data format” is, and it is unclear if the “data format” is describing a single set of data, or a formatting of data that may apply to multiple sets of data.
For example, multiple sets of data may all be in the same “data format”, yet the claim does not clearly and unambiguously recite whether or not the “data format” is a single set of data, or if the claim encompasses multiple sets of data being exchanged or distributed as per the “exchanging” and “distributes” limitations, so long as the multiple sets of data are in the same “data format”.
Therefore, the claim is unclear.

Furthermore as per Claim 10, the claim recites “exchanging, by a plurality of data processing systems of different user groups a data format via a plurality of communication links, wherein an exchange distributes the data format among the different user groups and into the vehicle”.
It is unclear what the “user groups” are and how a “data format” is exchanged or distributed. The claim does not recite any technical terms to clearly and unambiguously define what structure any “user group” would or would not be, and what data format”.
It is also unclear the vehicle is or is not considered a “user group”.
It is also unclear how the “data processing systems” are “of” different user groups. Simply reciting the word “of” is not a clear technical description of what is required of the “data processing systems” for them to be “of” different user groups.
Furthermore, it is unclear exactly what number of “user groups” the “data format” is distributed to. For example, the claim does not recite if the “data format” must be distributed to some or all of the “user groups”. Simply reciting “user groups” implies any number of “user groups”, and if the number was, for example, 10 “user groups”, it is unclear if the “data format” would be distributed to each of the ten “user groups”, or if the method may be satisfied by only distributing the “data format” to, for example, two of the “user groups”.
Therefore, the claim is unclear.

Furthermore as per Claim 10, the claim recites “using the data format for granting access, driving permissions, and driving commands to be executed for the vehicle”.
It is unclear if the claim is implying that a single “data format” is used in separate method steps for each of “granting access”, “driving permissions”, and “driving commands to be executed for the vehicle”, or if the claim is implying that the “data format” can be used for any one of “granting access”, “driving permissions”, and “driving commands to be executed for the vehicle” and the method does not granting access”, “driving permissions”, and “driving commands to be executed for the vehicle”.
Therefore, the claim is unclear.

Furthermore as per Claim 10, the claim recites “exchanging, by a plurality of data processing systems of different user groups a data format via a plurality of communication links, wherein an exchange distributes the data format among the different user groups and into the vehicle”.
It is unclear which exchange of “exchanging, by a plurality of data processing systems of different user groups” corresponds to “an exchange”. In other words, it is unclear if the claim is attempting to imply that only a single exchange of the “exchanging, by a plurality of data processing systems of different user groups” is required to correspond to the exchange of “an exchange”, or if every exchange must correspond to the steps of the exchange of “an exchange”.
Therefore, the claim is unclear.

As per Claim 13, the claim recites “The method of claim 10, wherein the data processing systems exchange the data format with one another and fill it with required data”.
It is unclear if the claim is implying that the “data format” of Claim 10 is empty before it is filled with “required data”.
It is unclear if the claim is implying that the “data format” of Claim 10 must be filled with “required data” in order to perform any of, or all of, the steps of Claim 10.
required data” is and what it is required for.
It is unclear if any number of the “data processing systems” may “fill” the “data format”, such as a single “data processing system”, or if all of the “data processing systems”.
It is unclear what type of data is used to “fill” the “data format”.
If the claim is implying that multiple “data processing systems” must “fill” the “data format”, it is unclear exactly what data each “data processing system” respectively fills the “data format” with, and it is unclear how or if the data used by each “data processing system” to “fill” the “data format” is different from data used by another “data processing system” to “fill” the “data format”.
It is unclear what conditions would cause any of the “data processing systems” to “fill” the “data format”.
Therefore, the claim is unclear.

As per Claim 14, the claim recites “The method of claim 10, wherein the exchange is a vehicle backend server”.
It is unclear how an “exchange” can be a “vehicle backend server”, as an exchange is an action, not a system.
Therefore, the claim is unclear.

As per Claim 17, the claim recites “The method of claim 15, wherein the data format transmitted to the vehicle and stored in the vehicle comprises data for a plurality of successively usable access and driving permissions as well as driving commands to be executed”.
It is unclear what is meant by “for a plurality of successively usable access and driving permissions as well as driving commands to be executed” and it is unclear how this limitation further limits the “data format”. Merely reciting what the “data format” is “for” is a recitation of an intended use that provides no information whatsoever of the contents of the “data format”.
It is also unclear what is meant by “a plurality of successively usable access and driving permissions”. Specifically, it is unclear what a “usable access” is, and this limitation is nonsensical in terms of grammar. Furthermore, it is unclear how a “usable access” is “successively”. Again, the grammar of these limitations is entirely nonsensical, which renders the claim incomprehensible in terms of defining the scope of the claim.
Furthermore, it is unclear if the “successively” refers to “driving permissions” as well as “usable access”. If “successively” does refer to “driving permissions”, it is unclear what is meant by “successively” “driving permissions”, as this grammar is yet again completely nonsensical.
Furthermore, it is unclear if “to be executed” refers only to “driving commands”, or refers to all of “a plurality of successively usable access and driving permissions as well as driving commands”.
Therefore, the claim is unclear.
It is understood by the Examiner that the limitation “for a plurality of successively usable access and driving permissions as well as driving commands to be executed” is directed to an intended use that does not further limit the claim.

As per Claim 18, the claim recites “wherein the data format is a certificate”.
It is unclear what a “certificate” is, what the contents of the “certificate” must be, or of how the “certificate” is generated.
There is no disclosure of whether or not a “data format” would be considered a “certificate” only if “data format” had certain characteristics, or if “certificate” is simply a label that has no relevance to the contents of the “data format”.
	P[0010] of the Applicant’s specification simply recites
“exchange a data format, which may also be referred to as a certificate”,
	and no disclosure is provided of why the “data format” would be considered a “certificate”, or of what data the “data format” is comprised of, or of whether or not there is any particular reason to consider a “data format” a “certificate” other than for the sake of labeling the “data format”.
Therefore, the claim is unclear.

As per Claim 19, the claim recites “receiving, by the vehicle from one of a plurality of data processing systems of different user groups, a certificate; receiving, by a mobile terminal of a user from one of the plurality of data processing systems of different user groups, the certificate; providing, by the mobile terminal to the vehicle, the certificate; comparing, by the vehicle, the certificate received from the one of the plurality of data processing systems of different user groups with the certificate provided by the mobile terminal; and granting access, driving permission, and driving commands responsive to the comparison indicating the certificate received from the one of the plurality of data processing systems of different user groups matches the certificate provided by the mobile terminal”.
The claim recites that the “certificate” received by the vehicle is the same as the “certificate” received by the “mobile terminal”, which is also the same “certificate” that is provided to the vehicle by the “mobile terminal”, where this would appear to be impossible with only the claimed steps, because data received from “one of a plurality of data processing systems” would be separate and distinct from data received from the “mobile terminal”. Even if, for example, a data file containing a string of characters was received from “one of a plurality of data processing systems”, and another data file with the same string of characters was received from a “mobile terminal”, each data file would still be distinct, and it would be improper to refer to these two data files as the same data file as the present claim does with the “certificate”.
Furthermore, the claim recites that both the vehicle and the “mobile terminal” receive the same “certificate”, however, it is unclear how this is possible, as a single certificate is received by each of the vehicle and the “mobile terminal”, which means two different certificates would be required for this, yet the claim only recites a single “certificate”.
Furthermore, the claim recites “comparing, by the vehicle, the certificate received from the one of the plurality of data processing systems of different user groups with the certificate provided by the mobile terminal”, however, the claim certificate” is compared with itself, as the claim only recites a single “certificate”, not multiple certificate received from different sources.
Therefore, the claim is entirely unclear and ambiguous.

As per Claim 19, the claim recites “A method for granting access, driving permissions, and driving commands to be executed for a vehicle, the method comprising: receiving, by the vehicle from one of a plurality of data processing systems of different user groups, a certificate; receiving, by a mobile terminal of a user from one of the plurality of data processing systems of different user groups, the certificate; providing, by the mobile terminal to the vehicle, the certificate; comparing, by the vehicle, the certificate received from the one of the plurality of data processing systems of different user groups with the certificate provided by the mobile terminal; and granting access, driving permission, and driving commands responsive to the comparison indicating the certificate received from the one of the plurality of data processing systems of different user groups matches the certificate provided by the mobile terminal”.
It is unclear what a “certificate” is, what the contents of the “certificate” must be, or of how the “certificate” is generated.
There is no disclosure of whether or not a “data format” would be considered a “certificate” only if “data format” had certain characteristics, or if “certificate” is simply a label that has no relevance to the contents of the “data format”.
	P[0010] of the Applicant’s specification simply recites
“exchange a data format, which may also be referred to as a certificate”,
certificate”, or of what data the “data format” is comprised of, or of whether or not there is any particular reason to consider a “data format” a “certificate” other than for the sake of labeling the “data format”.
	Therefore, the claim is unclear.

Furthermore as per Claim 19, the claim recites “receiving, by the vehicle from one of a plurality of data processing systems of different user groups, a certificate”.
It is unclear what the “user groups” are.
It is also unclear how the “data processing systems” are “of” different user groups. Simply reciting the word “of” is not a clear technical description of what is required of the “data processing systems” for them to be “of” different user groups.
It is also unclear the vehicle is or is not considered a “user group”.
Therefore, the claim is unclear.

Claim 12 recites the limitation "the data processing systems of the potential vehicle user" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. There is no preceding mention of “data processing systems” of “the potential vehicle user”.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagel et al. (2015/0137943).

Regarding Claim 10, Nagel et al. teaches the claimed method for granting access, driving permissions, and driving commands to be executed for a vehicle, the method comprising:
exchanging, by a plurality of data processing systems of different user groups a data format via a plurality of communication links, wherein an exchange distributes the data format among the different user groups and into the vehicle (“The authorisation data, for example for all vehicles 2 of the manufacturer or only for selected vehicles 2 is made available on request on the database server 4 by the manufacturer. In the case of this registration, the authorisation data for the respective vehicle 2 is then transferred to the mobile communication device 3”, see P[0027] and ; and
using the data format for granting access, driving permissions, and driving commands to be executed for the vehicle (“This authorisation data can be transferred to the vehicle 1…”, see P[0045] and “…a communication link 10 between the vehicle 2 and the mobile communication device 3 is constructed and the authorisation data is transferred from the data carrier 6 to the control unit 5 of the vehicle 2”, see P[0029] and “In the case of a positive result, i.e. in the case of a positive authentication, the access authorisation and/or driving authorisation for the vehicle 2 is granted”, see P[0031] and “…data can also be transferred from the mobile communication device 3 to the vehicle 2 via the communication link 10, for example stored personal vehicle settings such as seat and radio settings and/or maximum access” and “driving permissions” are equivalent to “access authorisation and/or driving authorization”, and where “driving commands to be executed for the vehicle” are equivalent to a maximum allowed driving speed that is granted by the transferred data, as a maximum allowed driving speed is a command related to driving the vehicle).

Regarding Claim 11, Nagel et al. teaches the claimed method of claim 10, wherein the different user groups include at least one potential vehicle user (“…enable a simplified allocation of the access authorisation and/or driving authorisation to different users as only a data carrier in a mobile communication device…”, see P[0008] and “…the request can also be started by the mobile communication device 3 from the vehicle owner”, see P[0041] and “The authorisation data…The data transfer from the database server 4 to the mobile communication device 3 occurs…”, see P[0028]), a user authentication means (“The authorisation data is then transferred from the mobile communication device 3 to the vehicle 2 and checked in the control unit 5” (emphasis added), see P[0031]), and a provider of vehicle-related services and/or the manufacturer of the vehicle (“The authorisation data, for example for all vehicles 2 of the manufacturer or only for selected vehicles 2 is made available on request on the database server 4 by the manufacturer. In the case of this registration, the authorisation data for the respective vehicle 2 is then transferred to the mobile communication device 3” (emphasis added), see P[0027]).

method of claim 11, wherein at least one of the data processing systems of the potential vehicle user is a mobile terminal (“…enable a simplified allocation of the access authorisation and/or driving authorisation to different users as only a data carrier in a mobile communication device…”, see P[0008] and “…the request can also be started by the mobile communication device 3 from the vehicle owner”, see P[0041] and “The authorisation data…The data transfer from the database server 4 to the mobile communication device 3 occurs…”, see P[0028]).

Regarding Claim 13, Nagel et al. teaches the claimed method of claim 10, wherein the data processing systems exchange the data format with one another and fill it with required data (“The authorisation data, for example for all vehicles 2 of the manufacturer or only for selected vehicles 2 is made available on request on the database server 4 by the manufacturer. In the case of this registration, the authorisation data for the respective vehicle 2 is then transferred to the mobile communication device 3”, see P[0027] and “The authorisation data can, for example, be generated by means of a cryptographic method, for example as so-called hash values. Such a cryptographic method is, for example, described in German patent document DE 44 11 451 C 1 of the applicant, the complete content of which is herewith included by reference. The data transfer from the database server 4 to the mobile communication device 3 occurs…”, see P[0028] and “…data can also be transferred from the mobile communication device 3 to the vehicle 2 via the communication link 10, for example stored personal vehicle 

Regarding Claim 14, Nagel et al. teaches the claimed method of claim 10, wherein the exchange is a vehicle backend server (“The authorisation data, for example for all vehicles 2 of the manufacturer or only for selected vehicles 2 is made available on request on the database server 4 by the manufacturer”, see P[0027]).

Regarding Claim 15, Nagel et al. teaches the claimed method of clam 10, wherein the data format transmitted to the vehicle is stored in the vehicle (“This authorisation data can be transferred to the vehicle 1…”, see P[0045] and “…data can also be transferred from the mobile communication device 3 to the vehicle 2 via the communication link 10, for example stored personal vehicle settings such as seat and radio settings and/or maximum allowed driving speed”, see P[0032]), where it is implicit that this data is then stored in some system of the vehicle, such as by using a memory (as understood by a basic understanding of the fundamentals of computer systems).



Claims 10-15, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leboeuf et al. (2017/0236343).

 method for granting access, driving permissions, and driving commands to be executed for a vehicle, the method comprising:
exchanging, by a plurality of data processing systems of different user groups a data format via a plurality of communication links, wherein an exchange distributes the data format among the different user groups and into the vehicle (“The method includes transmitting a vehicle access certificate signing request from the wireless device to a central facility, wherein the vehicle access certificate signing request includes a wireless device public key; receiving an authenticated vehicle access certificate from the central facility in response to the vehicle access certificate signing request, wherein the authenticated vehicle access certificate is signed using a central facility private key and includes the wireless device public key; transmitting the authenticated vehicle access certificate containing the wireless device public key from the wireless device to the vehicle via a short-range wireless communications protocol; receiving from the vehicle a shared secret that is encrypted by the wireless device public key; decrypting the received shared secret using a wireless device private key; generating a command, controlling one or more vehicle functions, that is authenticated using the shared secret; and transmitting the command from the wireless device to the vehicle telematics unit”, see P[0003]); and
using the data format for granting access, driving permissions, and driving commands to be executed for the vehicle (“The method includes transmitting a vehicle access certificate signing request from the wireless device to a central facility, wherein the vehicle access certificate signing request includes a wireless device public generating a command, controlling one or more vehicle functions, that is authenticated using the shared secret; and transmitting the command from the wireless device to the vehicle telematics unit” (emphasis added), see P[0003] and “…identify which of the vehicle functions included in the certificate the smart phone 57 can access”, see P[0035]).

Regarding Claim 11, Leboeuf et al. teaches the claimed method of claim 10, wherein the different user groups include at least one potential vehicle user (“The method includes transmitting a vehicle access certificate signing request from the wireless device to a central facility,” (emphasis added), see P[0003] and “…the smart phone 57 can accept input from a user indicating the vehicle functions that the user would like access to”, see P[0034]), a user authentication means (“The vehicle 12 can compare its verification output with the vehicle response message. When vehicle 12 determines that the verification output matches the vehicle response message received from the smart phone 57, access to or control of the vehicle function can be granted”, see P[0047]), and a provider of vehicle-related services and/or the manufacturer of the vehicle (“The method includes transmitting a vehicle access certificate signing request from the wireless device to a central facility,” (emphasis added), see P[0003]).

Regarding Claim 12, Leboeuf et al. teaches the claimed method of claim 11, wherein at least one of the data processing systems of the potential vehicle user is a mobile terminal (“…the smart phone 57 can accept input from a user indicating the vehicle functions that the user would like access to”, see P[0034]).

Regarding Claim 13, Leboeuf et al. teaches the claimed method of claim 10, wherein the data processing systems exchange the data format with one another and fill it with required data (“…the vehicle access certificate is signed at the computer 18 using a central facility private key”, see P[0037]).

Regarding Claim 14, Leboeuf et al. teaches the claimed method of claim 10, wherein the exchange is a vehicle backend server (“Call center 20 is designed to provide the vehicle electronics 28 with a number of different system back-end functions”, see P[0029]).

Regarding Claim 15, Leboeuf et al. teaches the claimed method of clam 10, wherein the data format transmitted to the vehicle is stored in the vehicle (“The vehicle 12 can compare its verification output with the vehicle response message. When vehicle 12 determines that the verification output matches the vehicle response message received from the smart phone 57, access to or control of the vehicle function 

Regarding Claim 18, Leboeuf et al. teaches the claimed method of claim 10, wherein the data format is a certificate (“…a vehicle access certificate…”, see P[0003]).

Examiner’s Note:
Regarding the claimed “certificate”, P[0010] of the Applicant’s specification recites “a data format, which may also be referred to as a certificate”, therefore, a “certificate” as defined by the Applicant is a “data format”, which encompasses any set of data whatsoever. Therefore, while Leboeuf et al. recites both a public key and a certificate, the claimed “certificate” is interpreted as encompassing the public key of Leboeuf et al. The Examiner also notes that typically in the art, a signature of a certificate is compared to a reference signature to authenticate the certificate, however, the claimed “comparing” step is not disclosed, as the disclosure does not recite comparing two certificates or any comparison step, and the claim recites the comparing of the certificates themselves, not any comparing of signatures, therefore, it is clear that a set of data corresponding to the claimed “certificate” encompasses the public key of Leboeuf et al. and does not require some particular type of data in addition to the public certificate” in the rejection below.

Regarding Claim 19, Leboeuf et al. teaches the claimed method for granting access, driving permissions, and driving commands to be executed for a vehicle, the method comprising:
receiving, by the vehicle from one of a plurality of data processing systems of different user groups, a certificate (“The vehicle includes a copy of the central facility public key that has been stored there prior to receiving the authenticated vehicle access certificate. After receiving the authenticated vehicle access certificate and wireless device public key from the wireless device via short-range wireless communications, the vehicle can authenticate them by verifying the authenticated vehicle access certificate encrypted with the central facility private key using the copy of the central facility public key”, see P[0011], and “The central facility public key can be stored at the vehicle 12 at the time the vehicle is manufactured or these keys can be periodically provided to the vehicle 12 from the computer 18 or call center 20 via the wireless carrier system 14”, see P[0040]);
receiving, by a mobile terminal of a user from one of the plurality of data processing systems of different user groups, the certificate (“…the central facility has encoded the permissions into the vehicle access certificate, the central facility uses its private key to sign the vehicle access certificate signing request thereby authenticating it. The central facility can then wirelessly transmit the authenticated vehicle access certificate to the wireless device…”, see P[0010]);
providing, by the mobile terminal to the vehicle, the certificate (“The vehicle includes a copy of the central facility public key that has been stored there prior to receiving the authenticated vehicle access certificate. After receiving the authenticated vehicle access certificate and wireless device public key from the wireless device via short-range wireless communications, the vehicle can authenticate them by verifying the authenticated vehicle access certificate encrypted with the central facility private key using the copy of the central facility public key”, see P[0011]);
comparing, by the vehicle, the certificate received from the one of the plurality of data processing systems of different user groups with the certificate provided by the mobile terminal (“The central facility public key can be stored at the vehicle 12 at the time the vehicle is manufactured or these keys can be periodically provided to the vehicle 12 from the computer 18 or call center 20 via the wireless carrier system 14. When the vehicle 12 receives an authenticated vehicle access certificate, the vehicle 12 can access the central facility public key stored at the vehicle 12 and, using the hash function and the signature verification function, determine whether or not the computer 18 signed the certificate”, see P[0040]); and
granting access, driving permission, and driving commands responsive to the comparison indicating the certificate received from the one of the plurality of data processing systems of different user groups matches the certificate provided by the mobile terminal (“Given that the vehicle can verify the authenticated vehicle access certificate using the previously-stored central facility public key, the vehicle can grant or deny vehicle access…”, see P[0011], also see P[0013] and P[0035]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nagel et al. (2015/0137943).

Regarding Claim 16, Nagel et al. does not expressly recite the claimed method of claim 15, wherein the data format is stored in a protected memory region of the vehicle,
however, Nagel et al. teaches storing authorisation data in a “protected storage region” (see P[0007]), and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nagel et al. and to configure the memory of a vehicle to be a protected memory or to protected memory region”, in order to prevent unauthorized access or tampering of the “data format” and memory.

Examiner’s Note:
For Claim 17, it is unclear what is meant by “for a plurality of successively usable access and driving permissions as well as driving commands to be executed” and it is unclear how this limitation further limits the “data format”. Merely reciting what the “data format” is “for” is a recitation of an intended use that provides no information whatsoever of the contents of the “data format”. It is understood by the Examiner that the limitation “for a plurality of successively usable access and driving permissions as well as driving commands to be executed” is directed to an intended use that does not further limit the claim. However, for the sake of compact prosecution, the limitation is addressed as seen below.

 Regarding Claim 17, Nagel et al. does not expressly recite the claimed method of claim 15, wherein the data format transmitted to the vehicle and stored in the vehicle comprises data for a plurality of successively usable access and driving permissions as well as driving commands to be executed.
However, for Nagel et al., clearly the vehicle settings and maximum allowed driving speed may be successively used or be “successively usable” as per the actions of a driver, therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to allow for “successively” granting “access and driving permissions as well as driving commands”, in order to allow for using “access and driving permissions as well as driving commands” at different points in time.



Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nagel et al. (2015/0137943) in view of Leboeuf et al. (2017/0236343).

Regarding Claim 18, Nagel et al. does not expressly recite the claimed method of claim 10, wherein the data format is a certificate.
However, Leboeuf et al. (2017/0236343) teaches regulating vehicle access, where a certificate may be transmitted from a device to a vehicle, which in turn allows for generating a command to control one or more vehicle functions (Leboeuf et al.; see P[0003]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nagel et al. with the teachings of Leboeuf et al., and wherein the data format is a certificate, as rendered obvious by Leboeuf et al., in order to provide for “regulating access to a vehicle” (Leboeuf et al.; see Abstract).

Regarding Claim 19, Nagel et al. teaches the claimed method for granting access, driving permissions, and driving commands to be executed for a vehicle, the method comprising:
receiving, by the vehicle from one of a plurality of data processing systems of different user groups, data (“The authorisation data is then transferred from the mobile communication device 3 to the vehicle 2 and checked in the control unit 5. In the case of a positive result, i.e. in the case of a positive authentication, the access authorisation and/or driving authorisation for the vehicle 2 is granted”, see P[0031], where it is implicit that if the vehicle checks the authorisation data to authenticate it, the vehicle must store a reference of the authorisation data, as is understood from the basic concept of checking to see if data matches certain conditions, where it is further implicit that such a reference was provided to the vehicle by some “data processing system”);
receiving, by a mobile terminal of a user from one of the plurality of data processing systems of different user groups, the data (“The authorisation data can, for example, be generated by means of a cryptographic method, for example as so-called hash values. Such a cryptographic method is, for example, described in German patent document DE 44 11 451 C 1 of the applicant, the complete content of which is herewith included by reference. The data transfer from the database server 4 to the mobile communication device 3 occurs…”, see P[0028]);
providing, by the mobile terminal to the vehicle, the data (“This authorisation data can be transferred to the vehicle 1…”, see P[0045] and “…a communication link 10 between the vehicle 2 and the mobile communication device 3 is constructed and the authorisation data is transferred from the data carrier 6 to the control unit 5 of the vehicle 2”, see P[0029]);
comparing, by the vehicle, the data received from the one of the plurality of data processing systems of different user groups with the data provided by the mobile terminal (“The authorisation data is then transferred from the mobile communication device 3 to the vehicle 2 and checked in the control unit 5. In the case of a positive result, i.e. in the case of a positive authentication, the access authorisation and/or driving authorisation for the vehicle 2 is granted”, see P[0031], where it is implicit that a if checks compares the authorisation data to some stored reference of the authorisation data); and
granting access, driving permission, and driving commands responsive to the comparison indicating the data received from the one of the plurality of data processing systems of different user groups matches the data provided by the mobile terminal (“In the case of a positive result, i.e. in the case of a positive authentication, the access authorisation and/or driving authorisation for the vehicle 2 is granted”, see P[0031] and “…data can also be transferred from the mobile communication device 3 to the vehicle 2 via the communication link 10, for example stored personal vehicle settings such as seat and radio settings and/or maximum allowed driving speed”, see P[0032], where “access” and “driving permission” are equivalent to “access authorisation and/or driving authorization”, and where “driving commands” are equivalent to a maximum allowed driving speed that is granted by the transferred data, as a maximum allowed driving speed is a command related to driving the vehicle).
Nagel et al. does not expressly recite that the data is a “certificate” as in the bolded portions of the claimed
receiving, by the vehicle from one of a plurality of data processing systems of different user groups, a certificate;
certificate;
providing, by the mobile terminal to the vehicle, the certificate;
comparing, by the vehicle, the certificate received from the one of the plurality of data processing systems of different user groups with the certificate provided by the mobile terminal; and
granting access, driving permission, and driving commands responsive to the comparison indicating the certificate received from the one of the plurality of data processing systems of different user groups matches the certificate provided by the mobile terminal.
However, Leboeuf et al. (2017/0236343) teaches regulating vehicle access, where a certificate may be transmitted from a device to a vehicle, which in turn allows for generating a command to control one or more vehicle functions (Leboeuf et al.; see P[0003]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nagel et al. with the teachings of Leboeuf et al., and to perform the steps of receiving, by the vehicle from one of a plurality of data processing systems of different user groups, a certificate; receiving, by a mobile terminal of a user from one of the plurality of data processing systems of different user groups, the certificate; providing, by the mobile terminal to the vehicle, the certificate; comparing, by the vehicle, the certificate received from the one of the plurality of data processing systems of different user groups with the certificate provided by the mobile terminal; and granting access, driving permission, and .



Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Leboeuf et al. (2017/0236343).

Regarding Claim 16, Leboeuf et al. does not expressly recite the claimed method of claim 15, wherein the data format is stored in a protected memory region of the vehicle.
However, the vehicle of Leboeuf et al. does include a memory (see P[0048]), and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Leboeuf et al. and to configure the memory to be a protected memory or to include a “protected memory region”, in order to prevent unauthorized access or tampering of the “data format” and memory.

Examiner’s Note:
For Claim 17, it is unclear what is meant by “for a plurality of successively usable access and driving permissions as well as driving commands to be executed” and it is unclear how this limitation further limits the “data format”. Merely reciting what the “data format” is “for” is a recitation of an intended use that provides no information whatsoever of the contents of the “data format”. It is understood by the Examiner that the limitation “for a plurality of successively usable access and driving permissions as well as driving commands to be executed” is directed to an intended use that does not further limit the claim. However, for the sake of compact prosecution, the limitation is addressed as seen below.

Regarding Claim 17, Leboeuf et al. does not expressly recite the claimed method of claim 15, wherein the data format transmitted to the vehicle and stored in the vehicle comprises data for a plurality of successively usable access and driving permissions as well as driving commands to be executed.
However, clearly the “access and driving permissions as well as driving commands” of Leboeuf et al. (see the citations of the parent claim rejections) can be used any number of times or in succession, and Leboeuf et al. teaches a “time and day range” during which access is granted for performing vehicle functions (see P[0033]), therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to allow for “successively” granting “access and driving permissions as well as driving commands” for the vehicle over successive periods of time, such as multiple times in a row during a time range, or successively with respect to a first day and a second day, in order to allow for using “access and driving permissions as well as driving commands” repeatedly over separate time and day ranges.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.